DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment received on 21 June 2021 has been acknowledged and entered.  
Claims 1, 3, 4-5, 7, 9-10, and 13 have been amended.  
Claims 2, 6, 8, 11-12, 14, and 17-20 have been canceled.  
No new claims have been added.  
Claims 1, 3-5, 7, 9-10, 13, and 15-16 are currently pending.  

Response to Amendment and Arguments
Applicant's arguments filed 21 June 2021 have been fully considered but they are not persuasive.
Applicant argues (in Remarks, pages 8-9 of 14), that regarding the Rejection of Claims 1, 3-5, 7, 9-10, 13, 15-17, and 19-20 under 35 U.S.C. 101,  at the outset, the claims are amended herein to more specifically recite a technical problem and a technical solution. In particular, for example, Claim 1 is amended to include both schedule-based travel passes and interval-based travel passes in the transit data, whereby the method includes the generation of a transit option that may include a weekly or monthly pass, or may include a direct transit between locations. Specifically, Claim 1 recites, among other things, (a) receiving, by the computing device, an indication of an interval for upcoming travel by the user; (b) in response to receiving the indication of the interval: (i) automatically accessing, by the computing device, calendar data for the user for the interval, from a personal information manager application installed at the computing device, the calendar data including locations and times for a plurality transit data for multiple travel merchants from a travel data structure, the transit data including fares for travel passes for a plurality of modes of transit… (d) generating, by the computing device, from the transit data, a first transit option consistent with the travel plot and based on the at least one transit preference and the transit data, the first transit option including a total price for one or more of the travel passes for ones of the multiple segments of the travel plot via at least a first mode of transit…In this manner, the computer-implemented method of Claim 1 goes beyond the mere business decision of transit options, and relies on improved technology to access the appropriate transit data and generate the specific transit options for the user.
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that first, the fact that transit data is retrieved for multiple merchants as opposed to one travel merchant and the transit data includes fares for travel passes for a plurality of modes of transit including interval-based travel passes and schedule-based travel passes does not appear to provide a technical improvement to the computing device, payment application, personal information manager application, and a purchase interface.  Secondly, the computing device, application and/or processor are merely invoked as tools to perform the abstract idea.  Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Thirdly, Applicant has not shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.  Lastly, Applicant has not solved a known technological problem in computers in a particular way by having a user first input his preferences, then having the computing device present results based on the user’s preferences.
Applicant argues (in Remarks, page 9 of 14), that to be sure, while the concept of identifying purchase options for travel is present in the pending claims, this concept is recited Compare, ¶0003 of the instant application, with ¶¶0011 and 0066. In connection therewith, the pending claims do not merely recite the “idea” of identifying transit options for travel using a computer, but rather recite a new way to enable the computer to automatically identify a weekly travel scheduled, for example, as defined by a travel plot composed of transit segments (between locations of consecutive appointments), whereby transit options are generated based on interval-based and schedule-based travel passes and associated fares. This surely constitutes an improvement to technology. Claims that are directed to improvements in technology are directed to abstract ideas. See, e.g., MPEP § 2106.04(a)(D) (“Some claims are not directed to an abstract idea because they do not recite an abstract idea, although it may be apparent that at some level they are based on or involve an abstract idea” Emphasis added.).
In response to Applicant’s argument, the Examiner respectfully disagrees and notes that  the judicial exception is not integrated into practical application and does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The computing device, application and/or processor are merely invoked as tools to perform the abstract idea.  Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Again, Applicant has not shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.  Moreover. Applicant has not solved a 
Applicant argues (in Remarks, pages 9-10 of 14), that in the latest Office action, the Office asserts the claims are directed to “managing personal behavior or relationships or interactions between people and/or commercial or legal interactions.” See, Office action dated March 17, 2021 at p. 3. Yet, the Office cites the entirety of the claim is defining the abstract idea. See, /d., at p. 13 (“As per Independent claims 1, the limitations as a whole recite a method of organizing human activity.”). By citing essentially the entirety of the claim (except the computing device), the Office attempts to avoid the analysis of practical application, through the lumping of the new and different features of the claims (those clearly distinct from the PEG categories of abstract ideas) into the alleged abstract idea.  For example, in considering a business relationship, or a sales activity, there is no basis to suggest that it is an abstract idea to access calendar data for a user for an interval, and then access transit data, compiling a travel plot, which includes the specific location from the calendar data, and then generating transit options for the travel plot. This, clearly, is not simply a business relationship or sales activity contemplated by the PEG’s abstract idea grouping. See, MPEP q2106.04(a)(2). In fact, the Office has gone so far in not oversimplifying the claims, per the guidance in Enfish, that the Office has defined an abstract idea that no Court or Board decision, of which the Applicant is aware, has determined the entirety of the detail included in the pending claims is in and of itself an abstract idea. As such, there is no basis to suggest the pending claims, as a whole, are direct to an abstract idea.
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes first, Applicant’s title of the specification and specification notes that the invention is directed to identifying effective purchase options, which is an abstract idea.  Secondly, methods of organizing human activity include sub-groupings which encompass both activity of a single certain activity between a person and a computer (for example a shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping.  Therefore, the Examiner is unpersuaded by Applicant’s arguments.
Applicant argues (in Remarks, page 10 of 14), that at the least, the Office must consider the travel plot, for example, as beyond the abstract idea and the basis for an analysis of practical application. In particular, as indicated in MPEP 2106.04(d), “[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” The mere “business relationship” or “sales activity” is integrated, through the pending claims into a specific, detail solution based on the technical implementation of a travel plot, built/compiled from calendar data as a basis to drive generation of transit option based on interval-based and scheduled-based passes. The integration is apparent, imposes meaningful limitations, and constitutes more than a mere drafting effort.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees.  Applicant appears to be referencing a business solution to a business problem, not a technical solution to a technical problem.  There should be a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement, however, the specification does not appear to disclose any improved technology involved with the calendar or the travel plot.  The computing device, application and/or processor are merely invoked as tools to perform the abstract idea; and 
Applicant argues (in Remarks, pages 10-11 of 14), that the Office also asserts the claims do no more than “provide a business solution to a business problem.” See, Office action dated March 17, 2021 at p. 3. Besides the fact that business solutions are not excluded from eligibility, per se (see, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1347, 113 USPQ2d 1354, 1357 (Fed. Cir. 2014)), Applicant submits that at least the location-based travel plot, the generation of transit options based on the travel plot and the ordered combination of the steps, overall, defines a technical solution. In McRO, for example, the Court held that a process producing an intangible result (a sequence of synchronized, animated characters) was eligible because it improved an existing technological process… Likewise, in the instant application, the specific process outlined in the claims (e.g., via the travel plot, etc.) defines a technological improvement over an existing manual process. As such, like McRO, then, the pending claims are eligible.
In response to Applicant’s argument, the Examiner respectfully disagrees and notes that unlike McRO’s claims which when viewed as a whole, their eligibility was self-evident based on the clear improvement, Applicant’s claim do not present a clear improvement.  Further, Applicant has not shown a teaching in the specification on how the invention improves a technology nor is there a clear nexus between the claim language and the improvement to technology where both the claims and the specification support the asserted technical improvement.  
Applicant argues (in Remarks, page 11 of 14), that in connection therewith, the Office attempts to distinguish McRO by stating that McRO related to generating “accurate and realist lip synchronization and facial expressions” that could only be produced by human animator. See, Office action dated March 17, 2021, at p. 4. While it is true that McRO related to lip 
	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that unlike McRO in which the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas., Applicant’s claims are directed to identifying transit options and purchasing travel passes.  Further, while there may be novelty in the claim subject matter, the novelty is not in the computing device, payment application, personal information manager application, or the purchase interface; and the novelty and nonobviousness of the claims under 35 U.S.C. 102 and 103 does not bear on whether the claims are directed to patent-eligible subject matter under 35 U.S.C. 101 (e.g. eligibility and novelty are separate inquiries).
Applicant argues (in Remarks, pages 11-12 of 14), that the Office argues that the computers recited in the claims are mere tools to perform the abstract idea, asserting the “apply it” argument. See, Office action dated March 17, 2021 at p. 5. To the contrary, the pending claims do not merely “apply” the idea to a computer. This is made clear by the detail in which the claims recite not only the specific compilation of the travel plot based on locations of appoints apparent from the calendar data, but also the specific generation of transit options. See, MPEP § 2106.05(f)\(1). The claims do not merely recite a result oriented solution, but recite the particular interaction step-by-step process to build the necessary data to understand automatically accessing, by the computing device, calendar data for the user for the interval, from a personal information manager application installed at the computing device, the calendar data including locations and times for a plurality of appointments for the user during the interval; and then (b) automatically retrieving, by the computing device, transit data for multiple travel merchants from a travel data structure, the transit data including fares for travel passes for a plurality of modes of transit…; (c) generating, by the computing device, multiple travel segments for the appointments of the accessed calendar data and compiling…; (d) generating, by the computing device, from the transit data, a first transit option consistent with the travel plot and based on the at least one transit preference and the transit data…, See, e.g., ¶¶0011, 0040-41, 0052-58, and 0066 of the instant application.  The pending claims do much more than stating the exception and merely adding the words “apply it.” Quite simply, the claims are patent eligible.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees.  Providing travel options to a user based on a user’s preference for options for travel plans, does not appear to improve the performance of the computing device or the user interface.  Secondly, Applicant appears to add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)); and adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) which does not integrate the judicial exception into practical application.  Thirdly, the claims lack an inventive concept because they do not make any improvement to the technology involved.  The generic computer components (i.e. computing device, interface, and application) are functioning in a conventional manner.  Therefore, the Examiner maintains the claims are ineligible
Applicant argues (in Remarks, page 12 of 14), that further, the Office, again, fails to cite any probative evidence that the generating steps/operations are well-known, routine and conventional, as is required under Berkheimer. See, Office action dated March 17, 2021, at p. 9-10. Rather, the Office asserts that because the operations are described in the specification, as performed by the described processor, they are somehow well-known, routine and conventional. /d. Applicant again disagrees. Generic computing devices do not make a claim per se well-known, routine and conventional. As stated in Uniloc USA, INC. v. LG Electronics USA, INC., No. 19-1835 (Fed. Cir. 2020), a claim’s compatibility with conventional computers does not render it abstract. The allegedly conventional computer may be used, as here, and as in Uniloc, to provide the technical improvement through performance of the specific limitations. Here, the technical improvement includes accurate generation of transit option based on a travel plot compiled from specific location data about the user, and transit data relevant to the travel plot. To be clear, there is no requirement that the advantage of the claimed invention be stated in the claims. See, Uniloc. Beyond that, the instant application makes clear that the recited limitations of the pending claims “transform a general-purpose computing device into a special-purpose computing device.” See,                                 
                                    ¶
                                
                            0068 of the instant application.
In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that first, the “generating," and “populating" steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the computing device/purchase interface is generic and generating multiple travel segments, generating a first purchase option, generating a second purchase option, and populating a purchase interface with the computing device is well understood, routine, and conventional because the specification has demonstrated the computing device/processor/system (including general purpose) that can be used for generating, generating, generating and populating as described in para ([0024]-[0032], [0045]). For these reasons, there is no inventive concept. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e. inventive concept) to the In re Alappat to be superseded, e.g. see MPEP 2106, such that simply programming a general purpose computer to perform generic computer functions does not automatically overcome an eligibility rejection. 33 F.3d 1526 (Fed. Cir. 1994) (finding that a specially programmed computer is transformed into a special-purpose computer).  Therefore, the Examiner maintains the claims are patent ineligible.
Applicant argues (in Remarks, page 13 of 14), that with continued reference to Berkheimer, though, the specification makes clear that the claimed limitations, which go beyond the alleged abstract idea, are not well-known, routine and conventional. Nothing in the specification, for example, suggests it is well-known, routine and conventional to compile a travel plot based on location data for a user, and then use the travel plot to generate multiple different transit options. The Office has provided no evidence to support its allegation that the claim limitations, in excess of the actual abstract idea, are well- known, routine and conventional.  
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that first, the “generating," and “populating" steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the computing device/purchase interface is generic and generating multiple travel segments, generating a first purchase option, generating a second purchase option, and populating a purchase interface with the computing device is well understood, routine, and conventional because the specification has demonstrated the computing device/processor/system (including general purpose) that can be used for generating, generating, generating and populating as described in para ([0024]-[0032], [0045]). For these reasons, there is no inventive concept. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea.
Applicant argues (in Remarks, page 13 of 14), that finally, the Office has failed to respond to the Applicant’s machine-or-transformation explanation in favor of eligibility. See, Office action dated March 17, 2021, at p. 10. As indicated in MPEP 2106.05(b), the machine-or-transformation continued to be a “useful and important clue, and investigative tool for determining whether a claim is patent eligible under § 101.” As such, the Office’s failure to provide any rebuttal to the Applicant’s explanation as to the transformation imposed by the pending claims, and explanation continues to stand as a basis to support the eligibility of the pending claims. For that reason, again, the claims are eligible.  For all of the foregoing reasons, pending Claims 1, 3-5, 7, 9-10, 13, and 15-16 involve patent eligible subject matter. Reconsideration and withdrawal of the § 101 rejection of these claims is therefore respectfully requested.
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that the calendar is not transformed.  However, the calendar data (locations and times of appointments) is used to generate travel segments which are compiled into travel plots.  As indicated in MPEP 2106.05(c ) if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an "inventive concept.").  Therefore, the Examiner is not persuaded by Applicant’s arguments.
 		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 3-5, 7, 9-10, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  

Step 1
Claims 1 and 3-5 are directed to a method (i.e., a process); and Claims 7, 9-10, 13, and 15-16 are directed to a computer-readable storage media (i.e., a manufacture).  Therefore, Claims 1, 3-5, 7, 9-10, 13, and 15-16 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claim 1, recites receiving and storing at least one transit preference for a user; receiving, an indication of an interval for upcoming travel by the user; accessing calendar data for the user for the interval, the calendar data including locations and times for a plurality of appointment for the user during the interval; retrieving transit data for multiple travel  merchants from a travel data structure, the transit data including fares for travel passes for a plurality of modes of transit, wherein the travel passes include interval-based travel passes for ones of the plurality of modes or transit and schedule-based travel passes for the plurality of travel schedules for other ones of the plurality of modes of transit, and wherein the schedule-based travel passes for the plurality of travel schedules are specific to the locations and times of the appointments for the user included in the accessed calendar data while the interval-based travel passes include at least a portion of the times of the appointments; generating multiple travel segments for the appointments of the accessed calendar data and compiling the multiple travel segments into a travel plot for the interval, the multiple travel segments each generating from the transit data, a first transit option consistent with the travel plot and based on the at least one transit preference and the transit data, the first transit option including a total price for one or more of the travel passes for ones of the multiple travel segments of the travel plot via at least a first mode of transit; generating from the transit data, a second transit option consistent with the travel plot and based on the at least one transit preference and the transit data, the second transit option including a total price for one or more of the travel passes for ones of the multiple travel segments of the travel plot via at least a second mode of transit, wherein the second transit option includes at least one different mode of transit than the first transit option;  displaying at least the first and second transit option to the user; receiving, from the user, a selection of one of the first and second transit options; and in response to the selection, populating a purchase interface associated with one or more of the multiple transit merchants with payment account credentials for purchase of the one or more travel passes associated with the one or more of the multiple transit merchants and included in the selected one of the first and second transit purchase options.
 	Independent claim 7 recites receive at least one transit preference of a user and store the at least one transit preference; access calendar data for a user, the calendar data including locations and times for multiple appointments for the user over a predetermined interval; retrieve transit data from a travel data structure, the transit data including multiple transit passes from multiple transit merchants and associated fares for travel in at least one region associated with locations of the one or multiple appointments for the user, the multiple transit passes including both interval-based transit passes and transit passes specific to travel between locations; generate multiple travel segments for the appointments of the accessed calendar data and compile the multiple travel segments into a travel plot for the predetermined interval, the multiple segments each representative of travel between the locations of consecutive ones of the appointments; generate, from the transit data, a first transit option and a second transit cause the first and second transit options to be displayed to the user in an order based, at least in part, on the total fare associated with the first and second transit options; receive a selection of the first and/or second transit option from the user; and after receiving the selection, cause a purchase transaction, to a payment account associated with the user, for the selected transit option(s), in response to a purchase input from the user for the purchase option(s).
	As per independent claims 1, the limitations as a whole recite a method of organizing human activity.  The limitations of receiving and storing at least one transit preference for a user; receiving, an indication of an interval for upcoming travel by the user; accessing calendar data for a user, the calendar data including locations and times for a plurality of appointment for the user during the interval; retrieving transit data for a travel merchant from a travel data structure, the transit data a plurality of travel schedules for a plurality of modes of transit and fares for the plurality of modes of transit, wherein the travel schedules are specific to the locations and times of the appointments for the user in the accessed calendar data; generating multiple travel segments for the appointments of the accessed calendar data and compiling the multiple travel segments into a travel plot for the interval, the multiple segments each representative of travel between locations of consecutive ones of the appointments; generating from the travel schedules included in the transit data, a first purchase option consistent with the travel plot and based on the at least one transit preference, the first purchase option including a total price for the travel passes for each of the segments of the travel plot via at least a first mode of transit; generating from the travel schedules included in the transit data, a second purchase option consistent with the travel plot and based on the at least one transit preference, the second purchase option including a total price for travel passes for each of the segments of the travel plot via at least a second mode of transit, different than displaying the first and second purchase option to the user; and receiving a selection of one of the first and second purchase options, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations by managing personal behavior or relationships or interactions between people and/or commercial or legal interactions (e.g. agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations), but for the recitation of generic computer components. That is, other than reciting “by a computing device,” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people and/or commercial or legal interactions.  For example, but for the “by a computing device” language, “receiving,” “receiving,” ”accessing,” “retrieving,” “generating,” generating,” “generating,” “displaying,” “receiving,” and “populating” in the context of this claim encompasses the user manually access calendar data, receiving a selection of a purchase option, and publishing the selection.   

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements (e.g. a computing device, a payment application, a personal information manager application, and a purchase interface) – using the computing device to perform the receiving, receiving, accessing, retrieving, generating, generating, generating, displaying, and receiving steps. The computing device in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and storing at least one transit preference, receiving an indication of an interval, accessing calendar data for the user, retrieving transit data, generating multiple travel segments, generating a first purchase option, generating a second purchase option, displaying the first and second purchase option, and receiving a 
Further, in regards to the “computing device... generating multiple travel segments, generating a first purchase option, generating a second purchase option, displaying the first and second purchase option, and populating a purchase interface…”, the “generating," “generating,” “generating,” and “populating” steps are recited at a high level of generality (i.e. as a means of ....The computing device that performs the generating, generating, generating,  and populating steps is also recited at a high level or generality), and merely automates the generating, generating, generating, and populating steps.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B
Independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to perform the “receiving,” “receiving,” “accessing,” “retrieving,” “generating,” “generating,” “generating,” “displaying,” and “receiving” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
 Further, the “generating," "generating,” “generating,” and “populating" steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the computing device/purchase interface is generic and generating multiple travel segments, generating a first purchase option, generating a second purchase option, and populating a purchase interface with the computing device is well understood, routine, 

Step 2A Prong 1
 	Independent claim 7 as a whole recite a method of organizing human activity.    As per independent claim 7, the “receive at least one transit preference of a user and store the at least one transit preference”; “access calendar data for a user, the calendar data including one or multiple appointments for the user over a predetermined interval”; “retrieve transit data from a travel data structure”; “generate travel segments for the appointments of the accessed calendar data and compile the travel segments into a travel plot”; “generate, from the travel options, a first purchase option and a second purchase option”; cause the first and second at least one purchase options option to be displayed to the user in an order based, at least in part, on a total fare associated with the first and second purchase options”’ receive a selection of a first and/or second purchase option from the user,” and after receiving the selection, cause a purchase transaction, to a payment account” is a method of managing personal behavior or relationships or interactions between people and/or commercial or legal interactions.    The mere recitation of a generic computer (e.g. “storage media,” “instructions,” “at least one processor,” and “a personal information manager application, of claim 7) does not take the claim out of the methods of organizing human activity. Thus, the claims recite an abstract idea.
 	
Step 2A Prong 2
As per Independent claim 7, the judicial exception is not integrated into a practical application because the claims as a whole merely describes how to generally “apply” the concept of “receive,” access,” “retrieve,” “generate,“ ”generate,” “cause to be displayed,” “receive,” and “cause a transaction”  of independent claim 7 in a computer environment. 
Further, in regards to the “computing device” in claim 7, … generate travel segments, and generate a first purchase option and a second purchase option, the “generate" and “generate” steps are recited at a high level of generality (i.e. as a means of ....The computing device that performs the generate and generate steps is also recited at a high level or generality), and merely automates the generating and generating steps.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  The claim computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.

Step 2B
 Independent claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a  “storage media,” “instructions,” “at least one processor,” and “a personal information manager application” of claim 7 to perform the “receive,” “access,” “retrieve,” “generate,” “generate,” “cause to be displayed,” “receive,” and “cause a purchase transaction” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic 
	As per dependent claims 4-5, 9-10, and 15-16 the limitations merely narrow the previously recited abstract idea limitations. Dependent claim 4 recites the travel plans associated with the first and second transit options overlap in part.  Dependent claim 5 recites travel passes include at least one of the interval-based travel passes and at least a pass-per-transit option.  Dependent claim 9 recites the first transit option includes a different total fares than the second transit option.  Dependent claim 10 recites the one or more travel passes of first and second mode are different.  Dependent claim 15 recites a prior location is a location in a prior appointment.  Dependent claim 16 recites a prior location is a business address.  For the reasons described above with respect to claims 1 and 7, respectively, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 3, the recitation of “a transit preference relates to preferences to walk…” merely narrows the previously recited abstract idea limitations.  The recitations “accessing…weather data indicative of weather conditions…”; and “generating the first and second transit options includes including at least one or more travel passes…” is merely accessing” and “generating” is just mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.  For the reasons described above with respect to claim 7, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 13, the recitation of “access weather data…” is merely directed towards the narrowing of the abstract idea previously identified in independent Claim 7, and hence is directed towards the same abstract idea; and the “identify the first and second transit options…” is further directed to a mental process (e.g. observations, evaluations, judgments, and opinions).  Similar to above, the “access” is just mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.  
For the reasons described above with respect to claim 7, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
1) Goldstein et al. (US PG Pub. 2013/0046788) discloses a calendar-based suggestion of a travel option by analyzing the calendar data and the travel data and determining a set of one or more travel options that are compatible with the one or more events described in the calendar data, where the determination that a travel option is compatible with an event of the user is based on the period of time for the event, on the period of time for the travel option, or on both; 
2)  Saint-Just et al. (US PG Pub. 2015/0371155) discloses a method, computer program, and system for planning, reserving, and purchasing travel accommodations from calendar events, wherein the system accesses the calendar of the traveler and detects 
3)  Ben-Yehuda et al. (US PG Pub. 2008/0046298) discloses a system and method for travel planning by scheduling a plurality of activities within one or more time intervals and generating a travel plan where presenting information about pricing of at least three targeted travel services on a single screen including a plurality of distinct bundling combinations; 
4)  Manolescu (US PG Pub. 2010/0088026) discloses a location-aware selection of public transportation where a destination may be identified automatically through an interface with the user's scheduling tool (e.g., appointment book or calendar application) on the mobile device; and transit times may be collected and stored in a route database so that the public transportation selector may optimize the transportation options presented to the user which may include station/stop location information, route identifier, departure and arrival times, and fare costs;
	5)  Naghian et al. (US Patent No. 7,209,757) discloses location information services which are provided to mobile users based on location information.
6)  Dutta et al. (US PG Pub. 2014/0365107) discloses specifying travel times for calendar events by providing a calendar application with a travel time tool to create the travel time representation for an appointment, wherein the travel time tool can dynamically compute the travel time based on the location of the calendared event, another location and a mode of transportation.

However, the prior art listed above does not disclose of fairly teach:
automatically retrieving, by the computing device, transit data for multiple travel merchants from a travel data structure, the transit data including fares for travel passes for a 

Claims 1 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 3-5, 9-10, 13, and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Martin (AU 2015203181 B1) discloses a calendar interface
	2) El Kaim et al. (CA 2759421 A1) discloses Meting location optimization using travel criteria and telepresence cost
	3) Ong, Josh ,”Magneto Brings its Smart Calendar App to the iPad and Adds Public Transit Travel Times”, June 17, 2014, thenextweb.com, 5 pages.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                    
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
September 17, 2021